

EXHIBIT 10.2


BOSTON SCIENTIFIC CORPORATION


RESTRICTED STOCK AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS




This Agreement, dated as of the %%OPTION_DATE,’Month DD, YYYY%-% (the “Grant
Date”), is between Boston Scientific Corporation, a Delaware corporation (the
“Company”), and the person whose name appears on the Signature Page of this
Agreement (the “Participant”), a non-employee director of the Company. All
capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Company’s 2011 Long Term Incentive Plan, as amended from time to
time (the “Plan”).


1.    Grant and Acceptance of Award. The Company hereby awards to the
Participant that number of shares set forth on the Signature Page of this
Agreement (the “Restricted Stock”) of the Company’s Stock, subject to the
restrictions set forth below. This award is granted pursuant to and is subject
to the terms and conditions of this Agreement and the provisions of the Plan.
The Participant hereby accepts the award of the Restricted Stock.


2.    Restrictions on Shares of Stock. Shares of Restricted Stock awarded
hereunder shall be subject to the forfeiture restrictions described in Section 5
hereof and the limits on transferability described in Section 12 below.


3.    Lapse of Restrictions. Except as otherwise provided in Section 5 hereof
(relating to a Separation From Service (as defined in the Boston Scientific
Corporation Non-Employee Director Deferred Compensation Plan, as may be amended
from time to time (the “Director Deferred Compensation Plan”)) and Section 6
hereof (relating to a Change in Control of the Company), shares of Restricted
Stock awarded hereunder shall become free of the forfeiture restrictions
described in Section 5 hereof on the last day of the Participant’s current term
as a non-employee director of the Company.


4.    Participant’s Rights in Restricted Stock. The shares of Restricted Stock
awarded hereunder shall be evidenced in the manner as the Company may determine.
Any shares issued shall be registered in the name of the Participant and any
certificates representing those shares may be held by the Company and not be
delivered to the Participant until the lapse of all forfeiture restrictions with
respect to the shares. The Participant agrees to deliver a stock power, endorsed
in blank, relating

10.2014

--------------------------------------------------------------------------------



to the shares of Restricted Stock awarded hereunder, if so requested by the
Company. During the period that shares of Restricted Stock are subject to
forfeiture (subject, however, to Section 12 of this Agreement relating to limits
on transferability), the Participant will have all the rights of a stockholder
of the Company with respect to the shares, including the right to receive
dividends and the right to vote the shares.


5.    Separation From Service. If the Participant experiences a Separation From
Service (as defined in the Director Deferred Compensation Plan) from the Company
for any reason other than for cause (as defined in Section 4.a(4)(C) of the
Plan) prior to the end of the Participant’s current term as a non-employee
director of the Company, any shares of Restricted Stock awarded hereunder that
remain subject to forfeiture shall be free of restrictions pro rata based on the
number of months of service completed by the Participant (rounded up to the
nearest whole month) prior to such Separation From Service, and the remainder of
such shares shall be immediately and automatically forfeited to the Company. If
the Participant experiences a Separation From Service from the Company for cause
(as defined in Section 4.a(4)(C) of the Plan), any shares of Restricted Stock
awarded hereunder that have not been delivered to the Participant shall be
immediately and automatically forfeited to the Company.


6.    Change in Control of the Company. In the event of a Change in Control of
the Company, any shares of Restricted Stock awarded hereunder that remain
subject to forfeiture shall immediately be free of restrictions.


7.    Consideration for Restricted Stock. The shares of Restricted Stock are
being issued for no cash consideration.


8.    Legend on Certificate. The certificates representing the shares of
Restricted Stock awarded hereunder, if delivered to the Participant prior to the
lapse of the forfeiture restrictions, shall bear a legend substantially in the
following form:


The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of a
Boston Scientific Corporation Long-Term Incentive Plan and a Restricted Stock
Award Agreement entered into between the registered owner and Boston Scientific
Corporation. Copies of the Plan and Agreement are on file in the offices of
Boston Scientific Corporation at 300 Boston Scientific Way, Marlboro, MA 01752.



2
10.2014

--------------------------------------------------------------------------------



In addition, certificates representing shares of Restricted Stock shall also
bear an Affiliate Legend.


9.    Delivery of Stock. The Company shall not be obligated to deliver any
shares of Restricted Stock awarded hereunder until (i) all federal and state
laws and regulations as the Company may deem applicable have been complied with,
and (ii) all other legal matters in connection with the issuance and delivery of
such shares have been approved by the Company’s legal department.


10.    Responsibility for Taxes; Tax Withholding. The Participant shall be
responsible for the payment of any and all income tax (including U.S. federal,
state and local taxes and/or non-U.S. taxes), social insurance or other taxes of
any kind (“Tax-Related Items”) required by law to be paid with respect to the
shares of Restricted Stock awarded hereunder, including, without limitation, the
payment of any applicable withholding, Self-Employment Contributions Act of
1954, as amended, and similar taxes or obligations. If the Participant elects
pursuant to Code Section 83(b) to recognize taxable income in connection with
the award of Restricted Stock pursuant to this Agreement, the Participant must
notify the U.S. Internal Revenue Service (with a copy to the Company) of such
election in writing within thirty (30) days of the Grant Date and must pay in
cash to the Company the amount of withholding and other tax obligations
associated with the election or make other arrangements satisfactory to the
Company for the payment thereof.


The Company shall have the right and is hereby authorized to withhold
Tax-Related Items required by law to be withheld with respect to the shares of
Restricted Stock awarded hereunder from any compensation or other amount owing
to the Participant, as may be necessary in the opinion of the Company to satisfy
all such Tax-Related Items, requirements and withholding obligations.


11.    Investment Intent. The Participant acknowledges that the acquisition of
the Restricted Stock is for investment purposes without a view to distribution
thereof.


12.    Limits on Transferability. Until the restrictions imposed upon the
Restricted Stock by this Agreement lapse in accordance with the terms of this
Agreement and any applicable Addendum or by action of the Administrator, the
shares of Restricted Stock awarded and accepted hereby are not transferable and
shall not be sold, transferred, assigned, pledged, gifted, hypothecated or
otherwise disposed of or encumbered by the Participant. Transfers of shares of
Stock by the Participant are subject to the Company’s Stock Trading Policy and
any applicable laws, rules and regulations.



3
10.2014

--------------------------------------------------------------------------------



13.    Repatriation and Legal/Tax Compliance Requirements. If the Participant is
resident outside of the United States, the Participant agrees, as a condition of
the award of Restricted Stock, to repatriate all payments attributable to the
shares of Restricted Stock and/or cash acquired under the Plan (including, but
not limited to, dividends and any proceeds derived from the sale of the shares
of Stock acquired pursuant to the award) in accordance with local foreign
exchange rules and regulations in the Participant’s country of residence. In
addition, the Participant agrees to take any and all actions, and consent to any
and all actions taken by the Company, as may be required to allow the Company to
comply with local laws, rules and regulations in the Participant’s country of
residence. Finally, the Participant agrees to take any and all actions as may be
required to comply with the Participant’s personal legal and tax obligations
under local laws, rules and regulations in the Participant’s country of
residence.


14.    Data Privacy. The collection, processing and transfer of the
Participant’s personal data as it relates to the Restricted Stock is necessary
for the Company’s administration of the Plan and the Participant’s participation
in the Plan, and the Participant’s denial and/or objection to the collection,
processing and transfer of personal data may affect the Participant’s ability to
participate in the Plan. As such, the Participant voluntarily acknowledges,
consents and agrees (where required under applicable law) to the collection,
use, processing and transfer of personal data as described in this Section 14.


The Participant understands that the Company holds certain personal information
about the Participant, including (but not limited to) the Participant’s name,
home address and telephone number, date of birth, social security number or
other employee identification number, compensation, nationality, job title, any
shares of Stock held in the Company, and details of all equity grants awarded to
the Participant (vested, unvested and expired) for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Participant or
collected, where lawful, from the Company, its Affiliates or third parties, and
the Company will process the Data for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Participant’s country of residence.


The Participant hereby explicitly consents to the transfer of Data by the
Company as necessary for the purpose of implementation, administration and
management of the Participant’s participation in the Plan, and the Company may
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan, including but not

4
10.2014

--------------------------------------------------------------------------------



limited to E*Trade Corporate Services (“E*Trade”) or any successor or any other
third party that the Company or E*Trade (or its successor) may engage to assist
with the administration of the Plan from time to time. The Participant also
consents to the transfer of Data outside the Participant’s country of residence.
The Participant hereby authorizes (where required under applicable law) the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent transfer of shares of Stock on the Participant’s behalf to a broker
or other third party with whom the Participant may elect to deposit any shares
of Stock acquired pursuant to the Plan.


The Participant may, at any time, exercise the Participant’s rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan. The
Participant may seek to exercise these rights by contacting the Company’s Vice
President, Total Rewards.


15.    No Rights to Continued Service. This Agreement and the Participant’s
participation in the Plan is not and shall not be interpreted to form a
contractual or other relationship with the Company or its Affiliates. Further,
the award of Restricted Stock hereunder shall not confer upon the Participant
any right to continued service as a director of the Company and this Agreement
shall not be construed in any way to limit the rights of the Company or its
shareholders pursuant to the organizational documents of the Company and
applicable law.


16.    Discretionary Nature of Plan. The Participant acknowledges and agrees
that the Plan is discretionary in nature and may be amended, cancelled or
terminated by the Administrator, in its sole discretion, at any time. The grant
of Restricted Stock under the Plan is a one-time benefit and does not create any
contractual or other right to receive grants of Restricted Stock or benefits in
lieu of Restricted Stock in the future. Future grants of Awards under the Plan,
if any, will be at the sole discretion of the Administrator. Any amendment,
modification or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Participant’s service with the
Company.



5
10.2014

--------------------------------------------------------------------------------



17.    Voluntary Participation in the Plan. The Participant acknowledges that
the Participant’s participation in the Plan is voluntary.


18.    Waiver of Entitlement to Compensation or Damages. In consideration of the
grant of the Restricted Stock under this Agreement, no claim or entitlement to
compensation or damages shall arise from termination of the Restricted Stock or
diminution in value of the Restricted Stock or shares of Stock acquired upon
vesting of the Restricted Stock resulting from termination of the Participant’s
service to the Company (for any reason whatsoever and whether or not in breach
of local labor laws) and the Participant irrevocably releases the Company from
any such claim that may arise. Notwithstanding the foregoing, if any such claim
is found by a court of competent jurisdiction to have arisen, then, by accepting
this Agreement, the Participant will be deemed to have irrevocably waived the
Participant’s entitlement to pursue such claim.


19.    Not a Public Offering. If the Participant is resident outside the United
States, the grant of Restricted Stock under the Plan is not intended to be a
public offering of securities in the Participant’s country of residence. The
Company has not submitted any registration statement, prospectus or other
filings to securities authorities outside the United States unless otherwise
required under local law, and the grant of Restricted Stock is not subject to
the supervision of securities authorities outside the United States.


20.    Insider Trading/Market Abuse Laws. The Participant acknowledges that the
Participant’s country of residence may have insider trading and/or market abuse
laws which may affect the Participant’s ability to acquire or sell shares of
Stock under the Plan during such times that the Participant is considered to
have “inside information” (as defined in the laws of the Participant’s country).
These laws may be the same or different from any Company insider trading policy.
The Participant acknowledges that it is the Participant’s responsibility to
comply with such regulations, and that the Participant is advised to speak with
the Participant’s personal advisor on this matter.


21.    No Advice Regarding Grant. No Employee of the Company is permitted to
advise the Participant regarding participation in the Plan or the Participant’s
acquisition or sale of the shares of Stock. Investment in shares of Stock
involves a degree of risk. Before deciding whether to participate in the Plan,
the Participant should carefully consider all risk factors relevant to the
acquisition of shares of Stock under the Plan, and the Participant should
carefully review all of the materials related to the Restricted Stock and the
Plan. The Participant is hereby advised to consult with the Participant’s own
personal tax, legal and financial advisors before taking any action related to
the Plan.

6
10.2014

--------------------------------------------------------------------------------





22.    Electronic Delivery of Documents. The Company may, in its sole
discretion, deliver any documents related to the Restricted Stock and
participation in the Plan or future grants of Restricted Stock that may be
granted under the Plan, by electronic means unless otherwise prohibited by local
law. The Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party-designated by
the Company.
    
23.    Language. If the Participant is resident outside of the United States,
the Participant hereby acknowledges and agrees that it is the Participant’s
express intent that this Agreement and any applicable Addendum, the Plan and all
other documents, notices and legal proceedings entered into, given or instituted
pursuant to the Restricted Stock, be drawn up in English. If the Participant has
received this Agreement and any applicable Addendum, the Plan or any other
documents related to the Restricted Stock translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.


24.    Addendum. Notwithstanding any provision of this Agreement to the
contrary, the Restricted Stock shall be subject to any special terms and
conditions for the Participant’s country of residence as are forth in an
applicable addendum to the Agreement, if any (the “Addendum”). Further, if the
Participant transfers residence to another country reflected in an Addendum to
the Agreement, the special terms and conditions for such country will apply to
the Participant to the extent the Company determines, in its sole discretion,
that the application of such terms and conditions is necessary or advisable in
order to comply with local laws, rules and/or regulations or to facilitate the
operation and administration of the Restricted Stock or the Plan. Any applicable
Addendum shall constitute part of this Agreement.


25.    Additional Requirements. The Administrator reserves the right to impose
other requirements on the Restricted Stock, any shares of Stock acquired
pursuant to the Restricted Stock and the Participant’s participation in the Plan
to the extent the Administrator determines, in its sole discretion, that such
other requirements are necessary or advisable in order to comply with local
laws, rules and/or regulations or to facilitate the operation and administration
of the Restricted Stock or the Plan. Such requirements may include (but are not
limited to) requiring the Participant to sign any agreements or undertakings
that may be necessary to accomplish the foregoing.


26.    Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principal
executive offices of the Company and to the Participant at the address appearing
in the records of the Company for such Participant

7
10.2014

--------------------------------------------------------------------------------



or to either party at such other address as either party may designate in
writing to the other. Any such notice shall be deemed effective upon receipt
thereof by the addressee.


27.    Conflicts. The award of Restricted Stock granted pursuant to this
Agreement and any applicable Addendum is subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. This Agreement contains terms and provisions
established by the Administrator specifically for the grant described herein.
Unless the Administrator has exercised its authority under the Plan to establish
specific terms of an Award, the terms of the Plan shall govern. Subject to the
limitations set forth in the Plan, the Administrator retains the right to alter
or modify the award of Restricted Stock granted pursuant to this Agreement as
the Administrator may determine are in the best interests of the Company.


28.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of The Commonwealth of Massachusetts
(without regard to the conflict of laws principles thereof) and applicable
federal laws. For the purpose of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of The
Commonwealth of Massachusetts and agree that such litigation shall be conducted
in the state courts of Massachusetts or the federal courts of the United States
for the District of Massachusetts.


28.    Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.


29.    Severability. The Participant agrees that the provisions of this
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.


30.    Waiver. The Participant understands that the waiver by the Company with
respect to the Participant’s compliance of any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach of such party of a provision of this
Agreement.


31.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.


[remainder of page intentionally left blank]

8
10.2014

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
and delivered this Agreement as a sealed instrument as of the date and year
first above written.






PLAN: 2011 LONG TERM INCENTIVE PLAN
Number of Shares: %%TOTAL_SHARES_GRANTED%-%


BOSTON SCIENTIFIC CORPORATION
    
                [a102bostonscientificf_image1.gif]
Name: Michael F. Mahoney
Title: President and Chief Executive Officer




%%FIRST_NAME%-% %%LAST_NAME%-%
PARTICIPANT*




*Signed via E*Trade Acceptance    





9
10.2014